ACCEPTED
                                                                                             01-15-00583-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                         8/4/2015 5:37:03 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                No. 01-15-00583-CV

                            In the First Court of Appeals                FILED IN
                                                                  1st COURT OF APPEALS
           THE HONORABLE MARK HENRY,COUNTY                      JUDGE HOUSTON,
                                                                         OF      TEXAS
                                                                  8/4/2015 5:37:03 PM
                              GALVESTON COUNTY,                   CHRISTOPHER A. PRINE
                                                                          Clerk

                                                Appellant

                                           v.

                        THE HONORABLE LONNIE COX,

                                                Appellee

                      From the 56th Judicial District Court of
                  Galveston County, Texas, Cause No. 15CV0583



                  OBJECTION TO MOTION TO ABATE, ETC.


TO THE HONORABLE FIRST COURT OF APPEALS:

      On August 3, 2015, Appellant filed a Motion with a lengthy caption

beginning “Motion to Abate the Due Date….” That motion is merely an

elaborately camouflaged Motion for Extension of Time under TRAP 10.5, and is

not filed for any proper purpose.

      In ordinary circumstances Appellee and his counsel would not object to any

reasonable extension of briefing dates, whether for convenience or otherwise.

However, this is not an ordinary case. It is an accelerated appeal involving a

serious matter of statewide interest, i.e., the independence of the judiciary. It is a


                                           1
case in which the orders of Appellee and a visiting judge are being disobeyed to

the extent that an executive level employee of the county has been working for

almost two months, since June 8, 2015, without pay.

      This case is a war of delay and attrition on the part of Appellant. In the past

week and within the personal knowledge of the undersigned attorney, Justice

Administration Director Quiroga has again been locked out of her office pursuant

to a reported reassignment of office space; continues to go unpaid; and has no

county phone or computer access.

      To the extent that the recent Motion is simply an embellished Motion for

extension under TRAP 10.5, the necessary grounds are not shown. The cases cited

at p. 3 of the Motion are all now completed, i.e., the most recent of the briefings

was filed on July 31, 2015.

      Appellant has far more resources than most litigants—at the expense of

Galveston County Taxpayers. At last count, three firms and about seven lawyers

appear on Appellant’s pleadings before this court. Mr. Ed Friedman (Baker &

Hostetler) , who represented Appellant at the hearings of June 19, 22, 23 and July

6, remains on the pleadings and is thoroughly familiar with those proceedings. To

the extent that jurisdictional issues must be briefed, Appellant has the benefit of his

own appellate counsel; of Mr. Friedman and his associates, and of the Austin

firm of Allison, Bass & Magee, who have done extensive briefing in the course of


                                           2
prior mandamus actions in this court and before the Texas Supreme Court, albeit to

no effect.

      The firm of Beirne Maynard & Parson entered this case per letter of Mr.

Joseph Nixon (previously produced to this Court) on July 14, 2015. The Reporter’s

Record in this case was filed on July 17, 2015. The current deadline for

Appellant’s Brief is August 6, 2015, per TRAP 38.6.

                                           Prayer

      The Motion in question should be denied insofar as it seeks to establish a

separate briefing schedule or to “abate” any aspect of this case.

      To the extent that Appellant seeks any extension under TRAP 10.5, such

extension should be denied or, if granted, should not go past Thursday, August 20,

2015, i.e., 20 days from the date of the last brief filed by listed Appellate Counsel

and 33 days following the filing of the reporter’s record herein.

                                                              Respectfully submitted,

                                                                    /s/ Mark W. Stevens

                                                                 Mark W. Stevens
                                                                   TBN 19184300
                                                                      P. Box 8118
                                                           Galveston, Texas 77553
                                                                     409.765.6306
                                                                Fax 409.765.6459
                                              Email: markwandstev@sbcglobal.net
                                                                       Counsel for
                                                           th
                                       Lonnie Cox of the 56 Judicial District Court


                                           3
                              Certificate of Compliance

      The foregoing instrument in relevant parts contains 389 words in Times

New Roman Type, with text double spaced and extended quotes in 2.0 spacing.



                                                               /s/ Mark W. Stevens

                                                                 Mark W. Stevens




                                Certificate of Service

      The foregoing was efiled and e-mailed PDF to Mr. Edward Friedman on

August 4, 2015 at efriedman@bakerlaw.com, and also to James P. Allison

(j.allison@allison-bass.com) ; J. Eric Magee (e.magee@allison-bass.com); and

Phillip Ledbetter (p.ledbetter@allison-bass.com) and N. Terry Adams, Jr. at the

firm of Beirne Maynard Parsons LLP (tadams@bmpllp.com) . An additional copy

of this instrument has been served via email to Mr. Joseph M. Nixon at the firm of

Bierne, Maynard & Parsons (jnixon@bpmllp.com) and to James P. Allison at

j.allison@allison-bass.com.


                                                               /s/ Mark W. Stevens

                                                                Mark W. Stevens




                                          4